On Motion for Rehearing
In her motion for rehearing, appellant calls our' attention to the fact that she did not concede, as we said in the original opinion, “that had deceased died between the time of the divorce and the effective date of Chapter 113, * * * she could not have recovered, since at that time she had no insurable .interest, in the life of her former husband,”. but that “She did concede that had the death occurred prior to the passage of the 1953 Act, she would not have been entitled, to recovery under the then prevailing rule of stare decisis!’ We are glad-to make the correction. •
We have carefully considered' all other points raised in the able motion for rehearing, but feel that we -must adhere to our original disposition of the case; and with the correction above noted, .the,motion for rehearing is overruled. Since . what we have said here does not affect the conclusion reached in the original opinion, it cannot form a basis for a second motion for rehearing. -